Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 11/29/2018.
Claim(s) 1-18 are pending for examination. Claim(s) 1, 9, 15 is/are independent claim(s).

Claim Objections
Claims 8, 18 objected to because of the following informalities:  
Claims 8, 18 recites the limitation "the user interface display".  There is insufficient antecedent basis for this limitation in the claim.
The claims may be intended to depend from claims 7 and 17 which introduces a “user interface display”. 
Claim 1 objected to because of the following informalities:  
Claim 1 recites: “a data storage device to containing document files”, the phrase “to containing” appear to be a grammar typo and should be corrected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 5, 7, 9, 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowe; Thomas W. JR. et al. US Pub. No. 2007/0225986 (Bowe) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi).

Claim 1: 
	Bowe teaches: 
	A system comprising:
a data storage device to containing document files associated with a plurality of document line objects with attributes [¶ 0029-33] (contract manager with database for objects) [¶ 0039] (line items for contract);
an object exchange platform processor to: 
(i) receive input values for a selected document line object with attributes [¶ 0035, 95] (pricing, terms, limitations, coverage, conditions, legal rights, extension clauses, and other guidelines are all attributes) [¶ 0009, 39, 53, 93-94] (multiple line items in agreement, each line item is a product, a line item is an “object”), 
(ii) determine that the selected document line object contains multiple object sets [¶ 0009, 39, 53, 93-94] (multiple line items in agreement, each line item is a product), 
(iii) create, for each object set, a separate executable outline document having an outline document identifier [¶ 0037-43] (create contract from line items) [¶ 0053] , and 
…
	
Bowe fails to teach, but Gelosi teaches: 
(iv) arrange to establish the plurality of executable outline documents at a remote external central component platform, wherein objects within the selected document line object have a hierarchical structure such that some objects are sub-objects of other objects and attributes of the objects within the selected document line object are distributable and configurable in accordance with the hierarchical structure [¶ 0088-89] (server is a “remote” “platform”) [¶ 0005, 66, 75, 80, 97, 103-105, 201, 256-259, 262-270, 277-287] (documents having a hierarchy, identifying the hierarchy in the documents, substructures and subsections are “sub-objects”) [¶ 0003-05, 79, 103, 266] (contracts, legal documents) [¶ 0093, 397-398] (edits to document means it is “configurable”) [¶ 0062] (printed or output is “distributable”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automatically generating documents in Bowe and the method of identifying data elements in Gelosi, with a reasonable expectation of success. 
	The motivation for this combination would have been “improve the document navigability” [Gelosi: ¶ 0005].
	

Claim 2: 
	Bowe teaches: 
The system of claim 1, wherein the document line objects comprise document line items, the attributes include item terms and conditions, the object exchange platform comprises an item exchange platform, the selected document line object comprises a selected document line item, the and object sets comprise item sets [¶ 0035, 95] (pricing, terms, limitations, coverage, conditions, legal rights, extension clauses, and other guidelines are all attributes).

Claim 5: 
	Gelosi teaches: 
	The system of claim 2, wherein items within hierarchical structure maybe grouped within or across the structure when creating the plurality of executable outline documents at the remote central component platform [¶ 0017, 349, 352-354, 369-374, 392] (sequential markers grouped in sequence).

Claim 7: 
	Gelosi teaches:
The system of claim 2, further comprising:
an output to provide a user interface display including information about the selected document line item and multiple item sets [¶ 0080, 82, 88, 89, 91-92, 175-177, 317-318] (displaying each section and subsection with relationship) [¶ 0091-92, 315-.
 
Claims 9, 10, 11, 14, 15: 
Claim(s) 9, 15 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claims 1-2. Claims 9, 15 are a combination of claims 1 and 2. 
Claim 15 is a “method” claim, Claims 1-2 is a “system” claim and Claim 9 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 10 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. “Sub-items” are in claim 10, “sub-objects” are in claim 1. 
Claim(s) 11 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. “Distributable and configurable” are in claim 1.
Claim(s) 14 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claim 5. 

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowe; Thomas W. JR. et al. US Pub. No. 2007/0225986 (Bowe) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi) in view of Shukoor; Shabina US Pub. No.  2008/0033777 (Shukoor).
Claim 3: 
	Bowe, Gelosi teach all the elements as shown above.  
Bowe, Gelosi fail to teach, but Shukoor teaches:
	The system of claim 2, wherein the hierarchical structure has an unlimited number of levels [¶ 0090] (unlimited number of hierarchies of sub-subcategory).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automatically generating documents in Bowe and the method of identifying data elements in Gelosi and the method of organizing information in Shukoor, with a reasonable expectation of success. 
	The motivation for this combination would have been improving information management [Shukoor: abstract, ¶ 0018, 23]. 

Claim 12: 
Claim(s) 12 is/are substantially similar to Claim 3 and is/are rejected using the same art and the same rationale as Claim 3. 

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowe; Thomas W. JR. et al. US Pub. No. 2007/0225986 (Bowe) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi) in view of Cirulli; Susan Bumgardner et al. US Pub. No. 2008/0270149 (Cirulli).
Claim 4: 

Bowe, Gelosi fail to teach, but Cirulli teaches:
	The system of claim 2, wherein items within the document line item are associated with a plurality of geographic regions and a separate executable outline document is created for each geographic region [¶ 0074-78, 93-98, 109] (regional code filtering for contracts).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automatically generating documents in Bowe and the method of identifying data elements in Gelosi and the method of contract association in Cirulli, with a reasonable expectation of success. 
	The motivation for this combination would have been make viewing and processing information less tedious and time consuming [Cirulli: ¶ 0002]. 

Claim 13: 
Claim(s) 13 is/are substantially similar to Claim 4 and is/are rejected using the same art and the same rationale as Claim 4. 
	
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowe; Thomas W. JR. et al. US Pub. No. 2007/0225986 (Bowe) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi) in view of Zavar; Mastaneh et al. US Pub. No. 2016/0357408 (Zavar).
Claim 7: 
	Bowe, Gelosi teach all the elements as shown above.  
Bowe, Gelosi fail to teach, but Zavar teaches:
The system of claim 2, wherein interaction with the user interface display results in at least one of: (i) adjusting attributes, (ii) adding an item, (iii) distributing attributes, (iv) adding a term, (v) adjusting a document period, and (vi) publishing executable outline documents [¶ 0010, 12, 14, 20, 43-44, 48, 56, 59, 60] (interface for adding product feature rules and attributes).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automatically generating documents in Bowe and the method of identifying data elements in Gelosi and the method of user interface development in Zavar, with a reasonable expectation of success. 
	The motivation for this combination would have been increase productivity and decrease the burden of decision making [Zavar: ¶ 0001]. 

Allowable Subject Matter
Claims 6, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 16 is/are substantially similar to Claim 6. 
Claim(s) 17 is/are substantially similar to Claim 7. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Madisetti; Vijay K. et al. US 11074650 teaches: generating a plurality of derivative smart contracts associated with the plurality of virtual derivative gemstone records and location. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov